Citation Nr: 1329698	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for psychophysiological musculoskeletal reactions with gastrointestinal complaints, currently rated as 50 percent disabling, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.  The Veteran died in October 2007, and the appellant is his surviving dependent child who became permanently incapable of self-support prior to attaining 18 years of age.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim for accrued benefits.  

The Board notes that the RO determined that there were no pending claims for which accrued benefits could be paid at the time of the Veteran's death and that his pending appeal had ended when he died.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  As authorized by law, however, the appellant has filed his own claim for accrued benefits deriving from the Veteran's pending claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Accordingly, the Board has recharacterized the issue as listed on the title page. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  At the time of his death, the Veteran had a claim pending for increased rating for psychophysiological musculoskeletal reactions with gastrointestinal complaints.  

2.  The psychological symptoms of the Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and a Global Assessment of Functioning score of 75.  

3.  The musculoskeletal symptoms of the Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints were manifested by severe lumbosacral strain or limitation of motion of the thoracolumbar spine and no more than severe intervertebral disc syndrome, with no incapacitating episodes during any 12 month period.  Ankylosis was not shown, and there was no evidence of any neurological disability that was due to the Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints.       


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for psychophysiological musculoskeletal reactions with gastrointestinal complaints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 (2012), 4.130, Diagnostic Code 9422 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2008 letter, the appellant was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  

As will be explained in more detail below, in a claim for accrued benefits, the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record 
or in VA's possession at the time of the Veteran's death is considered.  38 C.F.R. 
§ 3.1000(d)(4) (2012).  The appellant has not alleged that the Veteran had received additional VA treatment other than the records that are currently in the claims file or that there are other documents in VA's possession that have not been obtained. 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The appellant alleges that he is entitled to accrued benefits pursuant to a claim for increased rating for psychophysiological musculoskeletal reactions with gastrointestinal complaints, filed by the Veteran prior to his death but not adjudicated prior to that time. 

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000 (2012). 

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 CFR § 3.1000 (2012).

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application).

At the time of the Veteran's death, he had established service connection for psychophysiological musculoskeletal reactions with gastrointestinal complaints and duodenal ulcer, and he was receiving VA monetary benefits for these two disabilities.  A claim by the Veteran for entitlement to increased rating for psychophysiological musculoskeletal reactions with gastrointestinal complaints is of record.  The Veteran had perfected his appeal, and the Board had remanded the claim for additional development.  Accordingly, the Board finds that the Veteran had a claim pending but unadjudicated at the time of his death.  Additionally, the appellant filed a claim for accrued benefits in February 2008, clearly within one year of the Veteran's death in October 2007.  Thus, the threshold requirements have been met, and the question in this case is whether the evidence in the file on the date of death was sufficient to establish an increased rating for psychophysiological musculoskeletal reactions with gastrointestinal complaints.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was diagnosed with psychophysiological musculoskeletal reactions with gastrointestinal complaints.  Psychophysiological musculoskeletal reactions with gastrointestinal complaints is an unlisted disorder that has been rated by analogy under Diagnostic Code 9499-9422.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  Diagnostic Code 9499 refers to an unlisted psychological disability.  Diagnostic Code 9422 pertains to pain disorder.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2012).  The Board finds that because the Veteran's disability also had lumbosacral symptomatology, the criteria for rating the spine are also highly relevant.  The Board can identify no more appropriate diagnostic codes and the appellant has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.  

Psychological Manifestations

The Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints have been rated under 38 C.F.R. § 4.130, Diagnostic Code 9422, as 50 percent disabling.  

Under Diagnostic Code 9422, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9422 (2012). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  
  
On VA examination in July 2003, the Veteran reported that he had gotten married in 1957 and that he had seven children.  He stated that his wife had "wanted to run around" and that he had "let her go" after 20 years of marriage, divorcing her in 1977.  He indicated that he had worked a series of jobs in electrical maintenance, including 10 years of self-employment.  He maintained that he had subsequently taken a job as a teacher in the prison branch of the community college and worked there for 15 years until he retired in 1995 at age 62.  He also reported that he had received a three vessel coronary artery bypass graft in 1993, which had led to his retirement.  He stated that he lived with and took care of his 44-year-old son, who had become disabled with a head injury from a fall some years ago.  He indicated that he was very active in the community and was enjoying his retirement.  The Veteran had no complaints of psychological or psychiatric problems and maintained that he never thought he had had any psychological problems.  

Examination revealed that the Veteran was neat, clean, and nicely dressed.  He had a well-trimmed beard and was very bright, playful, and good-humored despite his obvious back problems.  The examiner noted that the Veteran was apparently a tough man both mentally and physically, as he said little about his pain unless he was asked, and he also struggled to keep his pain behavior to a minimum.  He had a relaxed, friendly, and positive attitude in the interview.  He did a lot of poking fun at VA doctors regarding their inability to diagnose his now obvious problem.  He reported that most of his physicians in recent years were younger than his children, so he had enjoyed "needling" them.  The Veteran was alert, oriented in three spheres, and attentive.  He had articulate speech and good vocabulary.  His thinking was quick, clear, and coherent, and all of his answers were relevant, logical, and goal-directed.  His intelligence seemed to be well above average.  His memory was also grossly intact, although he did complain of a few short-term memory problems that he thought were related to the bypass surgery and/or advancing age.  He denied any signs and symptoms of formal thought disorder, and the examiner found that none were evident in the interview.  Insight and judgment were good, and affect was stable, full in range, and appropriate to content.  Mood was euthymic and congruent.  The Veteran denied any problems with anxiety, depression, or irritability, and he specifically denied any issues of suicidal or homicidal ideation.  He prided himself on having successfully worked in a prison setting for 15 years and maintaining positive relationships with both his students and his colleagues.  He indicated that he had not experienced any negative incidents during his time of work.  He reported that he was the only one who could handle his adult son, who suffered from anger and temper problems due to a head injury.  He also stated that in addition to friends and family activities, he was on the Board of Governors of three clubs in his area that raised and showed Beagle dogs.  The examiner concluded that the Veteran was a busy and seemingly well-adjusted happy man despite his obvious physical disability.  The Veteran had no Axis I mental disorder, and the examiner assigned a GAF score of 75.  He reiterated that psychiatrically, the Veteran was doing very well, and his problems were physical.  

In a January 2007 VA medical report, the Veteran expressed disappointment with the lack of return in his neurological status, suggesting at first that things were worse, but on further questioning, he stated that it was mostly that nothing had gotten better.  He complained that he had been looking forward to some return in his hands, as he worked with dogs.  He also indicated that he was uncomfortable with his appearance in a wheelchair and that he had largely stopped going out to public venues like restaurants.  He further reported that he had let some of his hunter friends take a few of his dogs out hunting, but that his two best dogs had not come back.  The physician noted that the Veteran probably felt worse about this than he had showed, as he was not an emotionally demonstrative man.  Despite the Veteran's complaints, he denied problems with depression or irritability.  He did acknowledge a bit of general nervousness, or low level, chronic tension.  He stated that this nervousness had predated his spinal cord injury, and he was not interested in medication for it.  He also reported that his cognitive skills were undiminished and that he had good attention, concentration, memory, and problem-solving.  However, he indicated that he wasn't using much of his cognitive skills because he passed the day by watching television, listening to the radio, and napping.  He maintained that he used to read the newspaper, but did not do so anymore because he could not hold it for very long at the appropriate distance and angle.  He reported sleeping "OK" at night if he had not been napping during the day, and while he had some sleep medication, he stated that "they don't seem to do much," and was reluctant to use them anyway.  He stated that his other children visited "at least weekly" and that he had about half a dozen friends who would stop by "to BS."  The Veteran was noted to be more interested in his ongoing pain problem than with any other aspect of his situation.  

A May 2007 VA medical report indicates that the Veteran was receiving treatment for insomnia.  

A June 2007 VA medical report shows that the Veteran's health was generally declining.  He was receiving treatment at the VA nursing home care unit and received recommendations by the staff that he remain there for medical management with therapeutic passes to his home.  The passes were felt to be needed to support his psychosocial needs and to alleviate mental stress.  The Veteran continued to have his psychosocial needs addressed through frequent family contacts, interventions from staff, and volunteers.  His daughter-in-law wondered if the Veteran was having problems with depression.      

The evidence reveals that during the appeal period, the Veteran was assigned a GAF score of 75 in July 2003.  A GAF score of 75 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and there is no more than slight impairment in social, occupational, or school functioning.  

Having carefully considered the appellant's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods under consideration, the Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints is appropriately evaluated as 50 percent disabling under Diagnostic Code 9422.  

As outlined above, the Veteran maintained good social interactions with family members and friends and had some interests.  The Veteran did exhibit depression, nervousness, and insomnia, but he had no problems with irritability, suicidal or homicidal ideation, obsessional rituals, impaired impulse control, incoherent speech or thought process, cognitive impairment, memory disturbance, difficulty in adapting to stressful circumstances, impaired judgment, or impaired abstract thinking.  He was oriented in all spheres and noted to be neat, clean, and nicely dressed.  Although the Veteran's daughter-in-law reported that the Veteran might be experiencing depression, there was no evidence that this depression rose to the level of near-continuous depression that affected his ability to function independently, appropriately, and effectively.  Additionally, at no time did any treating provider or VA examiner find that the Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints was severe.  Indeed, the July 2003 VA examiner concluded that the Veteran was a busy and seemingly well-adjusted happy man despite his obvious physical disability.  He found that the Veteran had no Axis I mental disorder, as the Veteran was doing very well psychiatrically, and his problems were physical.  

The Board finds that the symptomatology during all time periods did not more nearly approximate the criteria for a higher rating.  The Veteran had been retired and was able to maintain effective social relationships.  Although he had some deficiencies in mood, his psychiatric symptoms were not severe enough to cause deficiencies in most other areas, such as work, family relations, judgment, or thinking.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  Accordingly, the assigned 50 percent rating adequately addresses the Veteran's psychiatric symptoms under Diagnostic Code 9422.  

Musculoskeletal Manifestations

During the course of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The most favorable regulation will be applied after the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012). 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).   

Prior to September 23, 2002, a 10 percent rating was warranted for mild intervertebral disc syndrome.  A 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks, with intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again slightly revised in September 2003.  

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codess 5237, 5242, 5243 (2012).   

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2012).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2012).  

On VA examination in October 2002, the Veteran complained of a chronic back ache that was a 4-5/10 in severity, with pain and weakness radiating to the legs.  He reported that his legs and feet were often numb.  He stated that he had flare-ups sometimes on a daily basis that lasted 1 to 2 hours and were a 9/10 in severity, causing him to break out in a cold sweat.  He also indicated that he had had adult onset diabetes mellitus for the last 10 years and had experienced some ongoing problems with that.  He maintained that he had underwent a lumbar laminectomy in 1988.  He complained that he had significant increase in his back pain and leg weakness and radiculopathy type pain in both legs when walking over 100 yards.  He reported that if he turned or twisted quickly, he would fall down, and his legs would give out.  He stated that he had fallen as much as 3 times per month.  He used a long cane that helped him to catch his balance more quickly and stabilize himself.  He indicated that he could not sit for over 45 minutes to an hour and that he no longer enjoyed fishing or doing much traveling because of his increased pain.  

Examination revealed that the Veteran had a significant antalgic gait and used a long homemade walking stick.  He was extremely unsteady on his feet when attempting to perform range of motion or other examinations and had to hold on to the wall or examination table or desk.  The examiner noted that the Veteran had significant loss of lordotic curve in the lumbar spine with a well-healed lumbar incision.  He also had loss of paraspinous muscles equally.  Range of motion testing of the lumbar spine showed 10 degrees left lateral flexion, 8 degrees right lateral flexion with grasping of the back and complaint of pain, 10 degrees flexion with complaint of pain and near loss of balance, and 12 degrees extension with the Veteran nearly falling over backwards.  The Veteran did not fall or get injured during the examination, but had significant loss of balance.  He complained of weakness in his legs.  Neurologically, his right patella had a deep tendon reflex of 2+, and his left patella had a deep tendon reflex of about 1+.  X-rays of the lumbar spine revealed intravertebral disc space narrowing, mild hypertrophic degenerative disease, minimal retrolisthesis of L5 upon S1 that was probably due to degenerative disc disease, extremely minimal dextroscoliosis, and mild osteoporosis.  The Veteran was diagnosed with back strain with scattered disc disease and degenerative joint disease with bilateral radiculopathy to both legs with significant decreased range of motion.  

At an October 2003 VA examination, the Veteran was noted to have slipped and fallen on an ice patch in 1988 while working at a prison camp as an instructor.  At that time, he was diagnosed with herniated disc/bulging disc.  He had pain in the low back and right leg as well as right foot numbness and an inability to raise toes on the right.  He was at first treated with traction, but his pain did not improve at all.  He underwent lumbar laminectomy of L4-L5 in July 1988, and postoperatively, the pain did not improve.  The Veteran complained of a dull ache in the midline of the lower lumbar area.  Moving and standing aggravated the pain to a 7-8/10, and lying down reduced the pain to a 1-2/10.  Sitting tolerance was limited to 30 minutes, and standing was limited to 10 minutes.  Walking was limited to one block, and driving was limited to 15 to 20 minutes due to his aching knees and hips.  The Veteran used a walker.  He had trouble with some activities of daily living, such as showering, dressing, and going down the stairs, because he had difficulty in standing for a long time, bending down, or going down stairs.  

Examination revealed unsteady gait and the use of a walker.  If the Veteran did not use a walker, he would fall and would not be able to do the toe gait/heel gait.  Standing balance was very poor with wide based leg.  He had significant sway, and Romberg was positive.  Trendelenburg was negative bilaterally.  Lumbar spine had less lordosis on standing.  Range of motion testing of the spine showed flexion at 60, 65, and 50; extension at 15, 10, and 10; 10 degrees lateral flexion bilaterally for all repetitions; and 15 degrees lateral rotation bilaterally for all repetitions.  Straight leg raising was negative bilaterally.  Patellar tendon reflex was 2+ on the right, and "+-" on the left.  Achilles tendon reflex was 0 bilaterally.  Tactile sensation and muscle strength of the bilateral lower extremities were intact bilaterally.  There was slight muscle atrophy on the left calf.  There was no tenderness along the sciatic bilaterally.  The spine had slight tenderness around L3 to S2 and around the bilateral sacroiliac joint.  The paravertebral muscle had no atrophy or tenderness bilaterally.  The examiner found that the physical examination did not show any radiculopathy at all.  Rather, the Veteran was found to have a balance problem due to diabetic peripheral neuropathy.  X-rays of the lumbar spine showed mild scoliosis, slightly decreased lordosis, L5-S1 disc space narrowing, mild osteoporosis, mild osteophytes, and facet joint arthritis.  An EMG revealed no evidence of radiculopathy.  Therefore, the examiner concluded that the Veteran did not have any lumbar radiculopathy.  Instead, he had diabetic neuropathy, which caused a balance problem.  The Veteran's current low back pain problem was noted to have started after service, and his service-connected back strain had no connections with his present problems at all.  The examiner explained that the Veteran's disc hernia did not exist until he developed it in 1988, and presently, the Veteran had no residual from his herniated disc.  All of his pain was related to the back surgery he had after service.  

On VA examination in November 2003, the Veteran was referred for an evaluation for bilateral lumbosacral radiculopathy.  He complained of bilateral foot numbness and stated that the longer he stood, the number his feet would get.  He reported first noticing the numbness in 1954 and then having the numbness get worse since the 1980s.  He also indicated that he had pain going down from his low back, more in the right leg.  He maintained that this pain started from the hips and then went down and subsequently got number.  He reported that he was able to walk with his walker and that when he became fatigued, he was able to sit on his walker to get some relief.  He stated that he was able to walk approximately one block.  

Examination revealed that the Veteran ambulated with his walker.  He was able to take several steps without his walker, and his gait was wide-based and unsteady.  However, he had no loss of balance during those few steps of independent ambulation.  Range of motion was severely limited for the Veteran's low back.  Sensory examination was significant for patchy sensory loss on both feet to 10 gram nylon filament examination.  Muscle stretch reflexes were not obtained for bilateral Achilles, but they were 2+ and symmetric for the bilateral knees.  Muscle strength was intact, and there was normal muscle tone.  There was no muscle spasticity or clonus observed.  Peripheral pulses were present for bilateral dorsalis pedis arteries, but pulses were not palpable for left tibialis posterior artery.  There were trophic changes of hair loss over both feet and legs.  A detailed EMG was performed, but it did not demonstrate evidence of L4-S1 radiculopathy.  The examiner noted the Veteran's history of long-standing low back pain, past low back surgical procedure, and long-standing bilateral foot numbness.  However, the examiner determined that there was no evidence of bilateral L4-S1 radiculopathy.  The Veteran was found to just have some chronic changes seen on the right L5-S1 muscles.  

A November 2003 CT scan of the lumbar spine revealed minimal degenerative joint disease, large calcified central and right paracentral disc herniation at L5-S1, bilateral neural foraminal stenosis at L5-S1 and L4-L5, post laminectomy changes at L4-L5, spinal stenosis at L3-L4 and L2-L3, and mild diffuse disc bulge at L1-L2.  

A January 2004 MRI of the lumbar spine showed multilevel degenerative disc and significant bilateral facet disease, epidural lipomatosis at multiple levels, severe spinal canal narrowing at L2-L3, L3-L4, and L5-S1, and narrowed transverse diameter at L4-L5 due to facet hypertrophy.          

VA and private medical records dated from January 2004 to May 2007 show that the Veteran received intermittent treatment for his lumbar spine disability and for neurological dysfunction in the bilateral lower extremities.  The Veteran complained of low back pain and numbness in the legs.  

A September 2005 VA medical report indicated that the Veteran suffered from diabetic polyneuropathy probable multiple entrapments in the upper extremity, ulnar and median, as well as C5-6 radiculopathies residual on the right greater than the left with evidence of a myelopathy with bilateral upgoing toes.  The Veteran had brisk knee jerks with the remainder of the reflexes markedly decreased or absent.  He was also noted to have continued lumbar spine degenerative disease and mild disc herniations.  The physician believed that the Veteran had suffered a significant myelopathy and thought that the deterioration might be due to disuse with cervical spasm or recurrent cervical spinal stenosis.  

In a January 2006 private medical report, the Veteran was seen for progressive weakness.  The Veteran reported that his problems had begun after he had cervical spine surgery performed in August 2004.  He stated that prior to the surgery, he had only experienced minimal weakness as well as pain along his back.  Subsequent to the surgery, he began to experience progressive weakness of the hands as well as right leg weakness where he had been dragging his leg substantially since May 2005.  He indicated that he also had numbness and tingling in his hands and feet.  The physician found that the Veteran had progressive weakness, primarily involving the hands and right leg.  He was noted to have a history of cervical and lumbar laminectomy.  Examination had revealed both upper and lower motor neuron findings, but the examination had been somewhat clouded by the fact that the Veteran had a history of cervical myelopathy treated with surgery.  Differential diagnosis would include a disease such as amyotrophic lateral sclerosis (ALS), but it would be unusual that the Veteran had no bulbar signs or fasciculations.  Moreover, the Veteran's EMG showed minimal to no abnormal spontaneous activity, which would argue against this.  The physician found that it was also possible that the Veteran had a cervical myelopathy as well as a lower motor neuron process such as multifocal motor neuropathy or chronic inflammatory demyelinating polyradiculoneuropathy (CIDP).  

A January 2006 EMG was found to be abnormal.  The findings were consistent with a diabetic polyneuropathy and suggested a superimposed primarily demyelinating neuropathy such as CIDP, although all of the abnormalities could be explained by a diabetic polyneuropathy alone.  

VA medical records dated from February 2006 to March 2006 indicate that the Veteran's neurological symptoms were due to either ALS or diabetic polyneuropathy.  VA medical reports dated in February 2006 show that the Veteran had paresthesia and dysesthesias from peripheral diabetic polyneuropathy.  A March 2006 VA medical report found that the Veteran had probable ALS, spinal stenosis, progressive paraplegia, and status post lumbar decompression.  In another March 2006 VA medical report, the Veteran was admitted for neurologic work-up of ALS vs. cervical myelopathy/diabetic polyneuropathy.  He had progressive motor and sensory deficits to the lower extremities and upper extremities, right greater than left.  The physician noted that the upper extremity tingling symptoms began in October 2004, and in January 2005, the weakness of the lower extremities was noted.  By September 2005, the Veteran was requiring a walker for ambulation, and since January 2006, the Veteran was non-ambulatory with severe dysesthesias in all four extremities.  The Veteran presented with impairments of decreased sensation, decreased strength, and decreased activity tolerance, as well as functional limitations of increased dependence with bed mobility, transfers, and ambulation.  The physician explained that current findings suggested that the Veteran's symptoms were not due to ALS, but instead, the symptoms and EMG were suggestive for cervical spondilotic myelopathy vs. radiculopathy.  Diabetic polyneuropathy was also a likely contributing factor to the symptoms.          

A March 2006 VA medical report shows that the Veteran underwent a L2-L5 lumbar laminectomy and foraminectomy.  Subsequent VA medical reports reveal that the Veteran suffered from back pain post laminectomy.    

A March 2006 EMG revealed bilateral C8 and right C7 radiculopathies, chronic and active; right C6 or C5 radiculopathy, chronic and inactive; and distal sensori-motor polyneuropathy, axonal.  There were no findings of any lumbar radiculopathies.  

A March 2006 MRI of the lumbar spine showed severe central canal narrowing at L3-L4, moderate to severe narrowing at L2-L3, and moderate to severe foraminal stenosis on the right at L3-L4 and L5-S1.

VA medical records dated from March 2007 to June 2007 reveal that the Veteran had spinal stenosis of the lumbar region with lower extremity paraplegia and that he was receiving treatment for this condition.  

Lay statements dated in July 2007 from the Veteran's long-time friends of over 35 years indicate that the Veteran's physical condition had rapidly deteriorated over the years.  The Veteran went from being ambulatory with the aid of a cane to being unable to walk or perform many tasks without assistance.  He used to have a cane with a small seat on it that he would sit on to relieve pressure from his back, but since 2002, his condition had degenerated significantly.  Within the last 1 1/2 to 2 years, the Veteran had to be carried from one place to another or was in a wheelchair and attended by his son.  

Under the old schedular criteria of Diagnostic Codes 5292 and 5295, the diagnostic codes pertaining to limitation of motion of the lumbar spine and lumbosacral strain, respectively, the maximum disability rating allowed under those codes is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  The Veteran was already in receipt of a 50 percent rating for his psychophysiological musculoskeletal reactions with gastrointestinal complaints.  Therefore, the old schedular criteria of Diagnostic Codes 5292 and 5295 cannot serve as a basis for an increased rating in this particular case.  

Under the more specific numerical criteria found under the revised spinal regulations for lumbosacral strain, the Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints again fails to satisfy the requirements for more than a 50 percent rating.  The criteria delineated in the General Rating Formula for Diseases and Injuries of the Spine allows a higher rating of 100 percent if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5238, 5239, 5242 (2012).  VA examinations dated in October 2002 and October 2003 show no evidence of unfavorable ankylosis of any part of the spine.  VA and private medical records also do not indicate that the Veteran had any ankylosis of the spine.  Thus, the new schedular criteria of Diagnostic Codes 5236, 5237, 5238, 5239 and 5242 cannot serve as a basis for an increased rating either.  

Under the old schedular criteria of Diagnostic Code 5293, the diagnostic code for intervertebral disc syndrome, a maximum 60 percent rating is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In this case, although the Veteran had been diagnosed with degenerative disc disease and had complained of weakness, radiating pain, and numbness in his bilateral lower extremities, the overall evidence does not indicate that the Veteran had any type of lumbar radiculopathy/neuropathy or that the neurological manifestations in his bilateral lower extremities were due to his lumbar spine disability.  Indeed, at the Veteran's October 2003 and November 2003 VA examinations, which both had detailed neurological examinations, including the obtaining of EMGs, there was no evidence of lumbar radiculopathy.  The October 2003 VA examiner concluded that the Veteran did not have any lumbar radiculopathy, but instead, had diabetic neuropathy, which caused a balance problem.  Additionally, the VA and private medical evidence of record, particularly medical records dated in September 2005, January 2006, February 2006, and March 2006, suggests that the Veteran's bilateral lower extremity neurological dysfunction was due to either diabetic polyneuropathy, ALS, cervical spondilotic myelopathy vs. radiculopathy, or CIDP.  None of the EMGs revealed evidence of any lumbar radiculopathies.  

The Board acknowledges that the October 2002 VA examiner diagnosed the Veteran, in part, with degenerative joint disease of the lumbar spine with bilateral radiculopathy to both legs.  However, the Board notes that the examiner's diagnosis appears to be based on the Veteran's reports of pain, numbness, and weakness radiating to the legs.  There was no EMG or thorough neurological examination conducted, other than deep tendon reflexes which were normal on the right side and 1+ on the left side.  It is unclear how the October 2002 VA examiner found bilateral radiculopathy when the Veteran had normal deep tendon reflexes on the right side.  The Board finds that the subsequent objective medical evidence, including several EMGs, is more probative on the issue of whether the Veteran had any lumbar radiculopathy, as the examiners and physicians conducted thorough neurological examinations and considered the Veteran's subjective complaints.  Therefore, as the overall medical evidence does not show that the Veteran had any neuropathy or radiculopathy that was due to his psychophysiological musculoskeletal reactions with gastrointestinal complaints, the Board finds that an increased rating is not warranted for the Veteran's disability under Diagnostic Code 5293.       

After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003 and 2004).  Under that code, a 60 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  Here, there is no evidence that the Veteran had any incapacitating episodes related to his lumbar spine disability during any one-year period of all periods under consideration.  Accordingly, he is not entitled to an increased rating under that diagnostic code.  

As noted above, a September 2003 revision to the intervertebral disc syndrome code stated that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

For purposes of evaluation under Diagnostic Code 5243, chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurologic disabilities are rated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1, Note 2 (2003-04).  

There is no evidence that the Veteran had a sufficient length of incapacitating episodes related to his lumbar spine disability during any one-year period of all rating periods under consideration to warrant a higher rating.  It has been determined in this case that there is no evidence of incapacitating episodes as defined under Diagnostic Code 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002, to September 26, 2003, and from September 26, 2003, through the present, respectively).  Therefore, it is necessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurologic manifestations are evaluated separately and combined with all other disabilities.  

Turning first to the orthopedic manifestations, on VA examination in October 2002, range of motion testing showed 10 degrees left lateral flexion, 8 degrees right lateral flexion with grasping of the back and complaint of pain, 10 degrees flexion with complaint of pain and near loss of balance, and 12 degrees extension with the Veteran nearly falling over backwards.   On VA examination in October 2003, range of motion testing revealed flexion at 60, 65, and 50; extension at 15, 10, and 10; 10 degrees lateral flexion bilaterally for all repetitions; and 15 degrees lateral rotation bilaterally for all repetitions.  There was no evidence of any ankylosis of the spine at either VA examination.  Taken together, these ranges of motion would not warrant a rating in excess of 50 percent under the general rating formula.  The requirement for a higher rating under the general rating formula, unfavorable ankylosis of the entire spine, is not demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).    

Regarding neurological manifestations of the Veteran's lumbar spine disability, although the Veteran has consistently reported experiencing weakness, pain, and numbness in the bilateral lower extremities, as explained above, the overall medical evidence does not demonstrate that the the Veteran had any neuropathy or radiculopathy that was due to his psychophysiological musculoskeletal reactions with gastrointestinal complaints.  Instead, the evidence suggests that the Veteran's bilateral lower extremity neurological dysfunction was due to either diabetic polyneuropathy, ALS, cervical spondilotic myelopathy vs. radiculopathy, or CIDP.  Therefore, the Board finds that no additional separate ratings for neurological impairment are warranted.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the appellant's claim of entitlement to an increased rating, for accrued benefits purposes.  
 
Other Considerations

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's and appellant's allegations regarding the severity of the Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.72, Diagnostic Codes 5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 (2012), 4.130, Diagnostic Code 9422 (2012); see also Fenderson, supra. 

The Board has also considered whether the Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Regarding the Veteran's psychological symptomatology, his 50 percent rating contemplated his functional impairment as well as his subjective complaints of depression and nervousness.  Although the Veteran exhibited depression, nervousness, and insomnia, these symptoms amounted to no more than mild impairment.  The Veteran had no other psychiatric symptoms and was able to maintain close relationships with family and half a dozen friends.  Indeed, his symptoms were not found to be severe enough to interfere with social and occupational functioning.  With respect to the Veteran's musculoskeletal symptomatology, his 50 percent rating contemplated his functional impairment as well as his subjective complaints of back pain and bilateral lower extremity neurological dysfunction.  Although the Veteran had severe intervertebral disc syndrome, there was no evidence of any ankylosis of the spine, incapacitating episodes of sufficient length for all periods under consideration, or any lumbar radiculopathy or neuropathy that was due to the Veteran's psychophysiological musculoskeletal reactions with gastrointestinal complaints.  Therefore, the Veteran's subjective complaints were included in the 50 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Unfortunately, the evidence of record or in VA's possession on the date of the Veteran's death was not sufficient to establish that his disability met the criteria for a higher rating.  As such, at the time of his death, the evidence did not establish that the requirements for an increased rating had been met.  The Board cannot consider any medical evidence received following the Veteran's death, nor can a medical opinion be sought to determine the level of severity of the Veteran's disability at the time of his death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999).  Because the Board must base its accrued benefits decision on the evidence in the file at the date of death, and because there was no medical evidence of record at the time of the Veteran's death establishing that his disability met the criteria for an increased rating, the claim for accrued benefits must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

A rating in excess of 50 percent for psychophysiological musculoskeletal reactions with gastrointestinal complaints is denied, for accrued benefits purposes.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


